RENDERED: APRIL 15, 2022; 10:00 A.M.
                         TO BE PUBLISHED

               Commonwealth of Kentucky
                         Court of Appeals

                            NO. 2021-CA-0136-MR

STEPHANIE GWALTNEY                                                 APPELLANT


               APPEAL FROM FRANKLIN CIRCUIT COURT
v.             HONORABLE THOMAS D. WINGATE, JUDGE
                       ACTION NO. 19-CI-01014


COMMONWEALTH OF KENTUCKY,
BOARD OF SOCIAL WORK                                                  APPELLEE


                                  OPINION
                                 AFFIRMING

                                 ** ** ** ** **

BEFORE: CALDWELL, GOODWINE, AND LAMBERT, JUDGES.

CALDWELL, JUDGE: Stephanie Gwaltney appeals from a Franklin Circuit Court

judgment denying her request for a declaratory judgment. We affirm.

                FACTUAL AND PROCEDURAL HISTORY

            Stephanie Gwaltney (“Gwaltney”) is a licensed clinical social worker.

In September 2019, the Kentucky Board of Social Work (“the Board”) filed an
administrative complaint against Gwaltney. The Board alleged that, in September

2017, it received a written complaint alleging misconduct by Gwaltney.

             The administrative complaint stated a case manager reported receiving

a phone call from a former client (“Client”) about Gwaltney. Undisputedly,

Gwaltney had been Client’s counselor for a time when he was at NeuroRestorative

– a program which provided services to brain-injured individuals in a residential

setting.

             According to the administrative complaint, Client told the case

manager he had been “involved since 2014” with Gwaltney. Client also claimed

that Gwaltney made sexual advances towards him, and that the two of them had

been involved romantically and sexually since that time up until September 2017

when they ended the relationship. The administrative complaint noted that Client

stated he felt that he was in a vulnerable position and had been taken advantage of

by Gwaltney.

             The administrative complaint stated that Gwaltney was informed of

the complaint against her in September 2017. It also recounted that Gwaltney

acknowledged having worked at NeuroRestorative, including providing counseling

to Client, who had arrived at a NeuroRestorative home in 2013.

             According to the administrative complaint, Gwaltney had also

responded to the allegations by stating that:


                                         -2-
                at her request, [Client] was reassigned to another
                counselor in mid-2014; that [Client] left
                NeuroRestorative in October 2014, that in late 2014,
                [Gwaltney] and Client began a personal relationship; that
                [Client’s] family was friendly with her and aware of the
                relationship; and that [Gwaltney] and [Client] continued
                to maintain a personal relationship until September 2017,
                when they broke up.

(Record (“R.”), p. 9.)

                The administrative complaint asserted that based on the factual

allegations therein, Gwaltney had entered into a romantic and sexual relationship

with a client, thus violating KRS1 335.150(1)(g) and (6) and 201 KAR2 23:080,

Sections 1, 2, 3, and 11. It further stated if she was found to have committed the

alleged actions by a preponderance of the evidence following an evidentiary

hearing, that the Board may impose a disciplinary sanction authorized by KRS

335.150.

                Shortly after the administrative complaint was filed, Gwaltney filed a

complaint for declaratory judgment in Franklin Circuit Court. Gwaltney requested

therein a declaration that Sections 1, 2, 3, and 11 of 201 KAR 23:080 were invalid

and unenforceable because they exceeded the scope of KRS 335.150(1)(g) and (6).

She argued the Board had exceeded the scope of its regulatory authority in



1
    Kentucky Revised Statutes.
2
    Kentucky Administrative Regulations.

                                           -3-
promulgating regulations “because the statute only prohibits personal or sexual

relationships between social workers and clients occurring during care, or while

the professional relationship continues to exist between the social worker and

client.” (R., p. 5.) Gwaltney also requested a declaration that 201 KAR 23:080

violated Kentucky’s Constitution because it prohibited personal or sexual

relationships between social workers and former clients in violation of “the right to

engage in such relationships . . . .” (R., p. 6.)3

               The Board filed a motion to dismiss the complaint for declaratory

judgment, arguing the complaint failed to state a claim upon which relief can be

granted. The Board asserted it was unclear whether Gwaltney’s complaint alleged

a facial challenge to the regulation’s constitutionality or an as-applied challenge or

both. Nonetheless, the Board argued the trial court action should be dismissed, on

two bases: 1) failure to exhaust administrative remedies or 2) the challenged

sections of 201 KAR 23:080 being constitutional and otherwise valid.




3
  Gwaltney provided notice to the Attorney General of her challenge to the constitutionality of
the provisions in 201 KAR 23:080 at issue – both when she filed her complaint in circuit court
and when she filed her notice of appeal from the trial court’s judgment. See KRS 418.075.
Nonetheless, nothing was filed by the Attorney General in the trial court action or in this appeal.

       Gwaltney argued in her appellant brief and in a brief to the trial court that the challenged
portions of 201 KAR 23:080 violated Sections 27 and 28 of the Kentucky Constitution, although
her complaint for declaratory judgment did not specify which provisions of the Kentucky
Constitution were allegedly violated.

                                                -4-
             Following further briefing and a hearing, the trial court denied the

Board’s motion to dismiss by written order. The trial court rejected the Board’s

argument that the complaint should be dismissed for failure to exhaust

administrative remedies. The trial court concluded that Gwaltney could bring her

facial challenge to the regulation’s constitutionality, citing W.B. v. Commonwealth,

Cabinet for Health and Family Services, 388 S.W.3d 108, 113 (Ky. 2012). The

trial court stated: “As [Gwaltney] has brought a constitutional challenge to a

regulation that allegedly expands the Board’s power beyond the limits defined by

the enabling statute, [Gwaltney’s] declaratory judgment action is properly before

the Court.” (R., p. 91.)

             After the trial court denied the motion to dismiss, the Board filed its

answer to the complaint. The Board again asserted that the regulation was valid

and enforceable. And the Board asserted that the relevant facts and allegations

were stated in the administrative complaint, which the Board attached to the

answer. The Board also disputed some factual allegations and averments in

Gwaltney’s complaint in its answer.

             After the answer was filed, the parties also filed briefs with the trial

court regarding the request for a declaratory judgment. In early 2021, the trial

court entered an order denying the request for a declaratory judgment. The trial

court noted that Gwaltney received written notice of a scheduled administrative


                                          -5-
hearing before filing her petition for a declaratory judgment and that the

administrative hearing had been stayed pending resolution of the declaratory

judgment action.

             The trial court ultimately declined to issue a declaratory judgment

because the matter “[was] not ripe for review until the conclusion of the

administrative proceeding because the present constitutional challenge could be

rendered moot by the end of the administrative proceeding.” (R., p. 180; order

denying declaratory judgment attached to appellant brief appendix, p. 4.) The trial

court noted our Supreme Court’s discussion of the prudential ripeness doctrine in

W.B., 388 S.W.3d 108. The trial court ultimately declined to address the

constitutional challenge:

             This Court can clearly address the constitutional
             challenge raised by [Gwaltney], but although a factual
             record is may be [sic] unnecessary for the crux of
             [Gwaltney’s] challenge, the Court’s involvement may not
             be needed because [Gwaltney] may be successful before
             the administrative tribunal. W.B. instructs this Court to
             avoid constitutional challenges, if possible, until the time
             is right.

(R., p. 181-82; order denying declaratory judgment, pp. 5-6.) The trial court

directed the administrative hearing officer to continue with the administrative

proceeding and the order recited that it was final and appealable with no just cause

for delay.




                                         -6-
               Gwaltney filed a timely appeal. Further facts will be provided as

necessary to resolve the issues raised in her appeal.4

                                          ANALYSIS

                            Standards Governing Our Review

               The trial court denied the request for a declaratory judgment without

conducting a bench trial or other evidentiary hearing or issuing findings of fact.

Thus, both parties argue that the trial court’s declining to issue a declaratory

judgment was based solely on its determination of legal – not factual – issues and

that a de novo standard of review is appropriate. See, e.g., Kirilenko v. Kirilenko,

505 S.W.3d 766, 768 (Ky. 2016) (“Since the issue here is a matter of law, our

standard of review is de novo.”).




4
 The appellant brief does not contain a statement regarding if or how issues raised on appeal
were preserved for appeal. See Kentucky Rules of Civil Procedure (“CR”) 76.12(4)(c)(v).
Though it appears that issues raised on appeal were preserved by argument to the trial court
based on our review of the record, we remind counsel of the importance of complying with the
Civil Rules and we direct counsel’s attention to the brief checklists and appellate practice
handbook available as resources on our Court website. https://kycourts.gov/Courts/Court-of-
Appeals/Pages/default.aspx. (Last visited Feb. 4, 2022.)

        Appellate courts may regard issues as unpreserved and thus review only for manifest
injustice when an appellant fails to provide a preservation statement – unlike less serious failures
to comply with other formatting rules. Ford v. Commonwealth, 628 S.W.3d 147, 155 (Ky.
2021). Though we elect not to review solely for manifest injustice here, counsel is advised to
take greater care to comply with briefing rules in the future.



                                                -7-
                 While we agree that the trial court’s interpretation of legal authority is

subject to de novo review, the trial court’s refusal to issue a declaratory judgment

here also represents its exercise of discretion under KRS 418.065:

                 The court may refuse to exercise the power to declare
                 rights, duties or other legal relations in any case where a
                 decision under it would not terminate the uncertainty or
                 controversy which gave rise to the action, or in any case
                 where the declaration or construction is not necessary or
                 proper at the time under all the circumstances.

(Emphasis added.)5

                 Because KRS 418.065 recognizes certain circumstances where a trial

court may, but is not required to, refuse to issue a declaratory judgment, good

arguments could also be made for reviewing the refusal to issue a declaratory

judgment under the abuse of discretion standard. See Mammoth Medical, Inc. v.

Bunnell, 265 S.W.3d 205, 209-10 (Ky. 2008) (recognizing court’s broad discretion




5
    KRS 418.065 also contains provisions regarding appellate review:

                 The appellate court in its consideration of the case, shall not be
                 confined to errors alleged or apparent in the record. When, in its
                 opinion, further pleadings or proof is necessary to a final and
                 correct decision of the matters involved, or that should be
                 involved, it shall remand the case for that purpose; or if in its
                 opinion the action is prematurely brought, or where a ruling in the
                 appellate court is not considered necessary or proper at the time
                 under all the circumstances, it may direct a dismissal without
                 prejudice in the lower court.



                                                 -8-
to grant declaratory relief, as well as discretion under KRS 418.065 to refuse to

grant declaratory relief under certain circumstances).

             Whether reviewing de novo or for abuse of discretion, we discern no

reversible error in the trial court’s refusal to issue a declaratory judgment here.

Furthermore, to the extent that our reasoning differs from that expressed by the

trial court in its judgment, we have authority to affirm a trial court’s judgment

based on independent grounds supported by the record. “If an appellate court is

aware of a reason to affirm the lower court’s decision, it must do so, even if on

different grounds.” Mark D. Dean, P.S.C. v. Commonwealth Bank & Trust Co.,

434 S.W.3d 489, 496 (Ky. 2014). See also Commonwealth v. Mitchell, 610

S.W.3d 263, 271 (Ky. 2020) (“While reversal of a lower court is restricted, an

appeals court may affirm for any reason supported by the record, and the appellee

may present alternative reasons justifying the decision of the trial judge.”).

                   Regulatory Provisions and Statutes at Issue

             The portions of 201 KAR 23:080 (entitled Ethical Code of Conduct)

challenged by Gwaltney are identified in bold type:

             Section 1. Definitions.

             (1) “Client” means:

                    (a) An individual, family, or group who directly
                        receives social work services from a social
                        worker;


                                          -9-
    ...
(2) A person identified as a client pursuant to subsection
   (1) of this definition shall be deemed to continue to
   be a client for a period of five (5) years following
   the last date of service rendered to the person.

(3) “Dual relationship” means a social, business, or
   personal relationship between a social worker and a
   client that coexists with the professional-client
   relationship between the social worker and the client.

Section 2. Client Relationships. . . .

(3) A client who directly receives the social work
   service shall be deemed to continue to be a client
   for a period of five (5) years following the last date
   of service actually rendered.

Section 3. Responsibility to Clients.

(1) A social worker shall promote the well-being of a
   client and, if required by law, the safety and well-
   being of an individual whose life might be affected by
   the client’s behavior or circumstance.

Section 11. Dual Relationships.

(1) A social worker shall not enter into a dual relationship
    with a client if the relationship might:

      (a) Impair the social worker’s professional
          judgment;

      (b) Incur the risk of exploitation of the client; or

      (c) Otherwise violate a provision of this
          administrative regulation.

(2) If a dual relationship cannot be avoided and if it does
    not impair the social worker’s professional judgment,

                            -10-
                  incur a risk of exploitation of the client, or otherwise
                  violate a provision of this administrative regulation,
                  the social worker shall take appropriate professional
                  precautions to ensure that judgment is not impaired
                  and exploitation does not occur.

             (3) A social worker shall not obtain or engage the service
                 of a client if obtaining or engaging the service might:

                     (a) Impair the social worker’s professional
                         judgment;

                     (b) Incur the risk of exploitation of the client; or

                     (c) Otherwise violate a provision of this
                         administrative regulation.

             (4) A social worker shall not engage in sexual intimacy
                 or contact with a client or former client.

(Emphasis added.)

             Gwaltney argues that the statute which enabled the Board to

promulgate regulations such as 201 KAR 23:080 is KRS 335.150, providing in

pertinent part:

             (1) The board may revoke, suspend, or refuse to issue or
                 renew; impose probationary or supervisory conditions
                 upon; impose an administrative fine; issue a written
                 reprimand or admonishment; or any combination of
                 actions regarding any applicant, license, or licensee
                 upon proof that the applicant or licensee has:

             ....

                     (g) Violated the code of ethical conduct as set forth
                        by the board by promulgation of an
                        administrative regulation;

                                           -11-
             ....

             (6) Upon proof substantiating that sexual contact
                occurred between a social worker licensed by the
                board and a client while the client was under the care
                of or in a professional relationship with the social
                worker, the social worker’s license may be revoked or
                suspended with mandatory treatment of the social
                worker as prescribed by the board. The board may
                require the social worker to pay a specified amount
                for mental health services for the client which are
                needed as a result of the sexual contact.

             The Board argues that KRS 335.150(6) is not the enabling statute for

the Board’s promulgating 201 KAR 23:080. It argues that the main enabling

statute is KRS 335.070, recognizing the Board’s powers including issuing licenses

and administering discipline and specifically providing: “(3) The board may

promulgate administrative regulations pursuant to KRS Chapter 13A to carry out

the provisions of KRS 335.010 to 335.160 and KRS 335.990.” The Board further

contends: “KRS 335.070 and KRS 335.150[(1)](g), when read together, give the

board the ability to promulgate ethical regulations without any specified

restrictions.” (Appellee brief, p. 20.)

             We agree to the extent that we construe KRS 335.070(3) and KRS

335.150(1)(g) together to enable the Board to promulgate regulations – including

one setting forth an ethical code of conduct. But we need not reach whether this

authority to promulgate regulations is subject to any specific restrictions to resolve


                                          -12-
the key issue on appeal – whether the trial court committed reversible error by

declining to issue a declaratory judgment before the administrative hearing

concluded.

No Reversible Error in Trial Court’s Refusal to Issue Declaratory Judgment

             Gwaltney claims that the trial court erred in declining to issue a

declaratory judgment. She points out that the trial court had denied the motion to

dismiss based on W.B.’s holding that exhaustion of remedies was not required for

asserting a facial constitutional challenge. She cites authority in her appellant brief

arguing that exhaustion of remedies is not required before the trial court could

properly consider her constitutional challenge to the regulatory provisions.

             The trial court expressed its awareness, however, that exhaustion of

remedies was not required for it to have authority to consider the facial

constitutional challenge in its order denying the motion to dismiss – and also,

though perhaps less clearly, in its order denying declaratory relief. But it denied

declaratory judgment for other grounds discussed in W.B., namely, the prudential

ripeness doctrine.

             Gwaltney suggests it was inconsistent for the trial court to cite W.B. as

authority for refusing to issue a declaratory judgment based on prudential ripeness

concerns – after denying the motion to dismiss based on W.B.’s holding that




                                         -13-
exhaustion of administrative remedies was not required before considering a facial

constitutional challenge. We disagree.

             Our Supreme Court recognized that even though failure to exhaust

administrative remedies did not bar a declaratory judgment action raising a facial

constitutional challenge, a court may sometimes properly delay resolution of such

constitutional issues “until a time closer to the actual occurrence of the disputed

event, when a better factual record might be available.” W.B., 388 S.W.3d at 113

(quoting Blanchette v. Connecticut General Ins. Corporations, 419 U.S. 102, 143-

44, 95 S. Ct. 335, 338, 42 L. Ed. 2d 320 (1974)).

             Gwaltney contends that the trial court erred in failing to recognize an

important distinction between this case and W.B.; that W.B. concerned a

complicated administrative process for which a better factual record (i.e.,

administrative record) would aid the court in understanding the administrative

agency’s interpretation of its regulations. See id. Gwaltney characterizes her case,

however, as a simple direct facial challenge to a regulation which does not require

the examination of complex regulatory schemes or an agency’s nuanced

interpretation of its own regulations. As such, she argues her case should be

routinely held ripe under Goodwin v. City of Louisville, 309 Ky. 11, 215 S.W.2d

557 (1948) and St. Luke Hospitals, Inc. v. Commonwealth, Cabinet for Health and

Family Services, 254 S.W.3d 830 (Ky. App. 2008).


                                         -14-
              But these cases cited by Gwaltney discuss how a declaratory action

should not be dismissed for failure to exhaust administrative remedies when a

facial constitutional challenge is raised. These cases do not discuss whether a

court might delay resolution of constitutional issues and decline to issue a

declaratory judgment at the present time under KRS 418.065 or the prudential

ripeness doctrine – despite the court’s having authority to rule on such issues.

              Gwaltney points out that because administrative agencies cannot

determine constitutionality, it is futile to raise the issue of constitutionality in

administrative proceedings. See St. Luke, 254 S.W.3d at 833 (citing

Commonwealth v. DLX, Inc., 42 S.W.3d 624, 626 (Ky. 2001)) (“Despite the

Cabinet’s argument to the contrary, it is apparent that St. Luke challenges the facial

constitutionality of the regulation. Consequently, it would have been futile for St.

Luke to participate in the administrative process.”). Arguing that there is no

necessity here for an administrative record to clarify the agency’s interpretation of

its own regulation or other legal issues, Gwaltney asserts the issue before the trial

court was simple: “whether the Board’s expansive definition of ‘client,’ and

prohibition against intimate relationships between social workers and former

clients exceeds its authority under its enabling statute.” (Appellant brief, p. 9.)

And she points to the trial court’s seeming admissions that it had authority to




                                           -15-
address the constitutional issue and that a factual record might not be strictly

necessary to opine on the facial challenge in its order:

                      This Court can clearly address the constitutional
               challenge raised by [Gwaltney], but although a factual
               record is may be [sic] unnecessary for the crux of
               [Gwaltney’s] challenge, the Court’s involvement may not
               be needed because [Gwaltney] may be successful before
               the administrative tribunal.

(R., pp. 181-82; order denying declaratory judgment, pp. 5-6.)

               We construe this statement as the trial court’s recognizing that the

action was not barred for failure to exhaust administrative remedies yet still

declining to exercise its authority to rule on the constitutional challenge at the

present time – albeit based simply on the expressed reason that Gwaltney might

prevail at the administrative hearing. The mere possibility of Gwaltney’s

prevailing in the administrative proceeding may not seem sufficient, standing

alone, to decline to issue a declaratory judgment on her constitutional challenge

considering the prudential ripeness discussion in W.B.6 But the trial court is not off

base in stating: “W.B. instructs this Court to avoid constitutional challenges, if




6
  The trial court interpreted W.B. to instruct courts to hold off on ruling on constitutional
challenges until the time is right, citing W.B., 388 S.W.3d at 117 – where the Supreme Court
listed four “prudential factors weighing against consideration of the case until the conclusion of
the administrative process” – one of which was the possibility the appellant might prevail in the
administrative hearing.



                                               -16-
possible, until the time is right.” (R., p. 182; order denying declaratory judgment,

p. 6.) See W.B., 388 S.W.3d at 113:

              there are situations where, even though an allegedly
              injurious event is certain to occur, the Court may delay
              resolution of constitutional questions until a time closer
              to the actual occurrence of the disputed event, when a
              better factual record might be available. Further, to the
              extent that questions of ripeness involve the exercise of
              judicial restraint from unnecessary decision of
              constitutional issues, the Court must determine whether
              to exercise that restraint and cannot be bound by the
              wishes of the parties.

(Internal quotation marks and citations omitted.)7

              As recognized by our Supreme Court in W.B., “KRS 418.065 clearly

anticipates that there will be occasions when it will not be best to address the

controversy at the time of the petition, and so authorizes the courts to defer

consideration until the circumstances are more favorable for a resolution of the

issue presented[.]” Id. at 112. See also Mammoth Medical, 265 S.W.3d at 210

(citing KRS 418.065).

              Though perhaps for slightly different reasons than that expressed in

the trial court’s written order, we discern no reversible error in the trial court’s

conclusion that the time was not right to rule on the constitutional challenge here.



7
 Our Supreme Court quoted from portions of the United States Supreme Court opinion in
Blanchette, 419 U.S. 102, 95 S. Ct. 335. W.B., 388 S.W.3d at 113.



                                           -17-
The trial court could have reasonably concluded the time was not right to rule on

the constitutional challenge – not just because of any possibility that Gwaltney

might prevail in the administrative proceeding – but because resolution of the

administrative complaint might not depend on resolving the constitutionality of the

challenged regulatory provisions.

               Despite Gwaltney’s insistence to the trial court and to this Court that

there was no dispute that her personal relationship with Client began after she

ceased providing professional services to him, the Board frequently disputed this

factual assertion based on our review of the record.8 The Board asserted in its

motion to dismiss that Gwaltney “did in fact engage in prohibited sexual intimacy

with a client, which began, not years later, but at most a few months after

providing services to the client in a clinical residential environment for traumatic

brain injury patients.” (R., p. 22; motion to dismiss p. 7.)




8
  The introduction to the Board’s appellee brief states: “The issues herein are based in law,
rather than in fact. . . .” (Appellee brief, p. i.) However, we construe this statement as
recognizing that there were no factual findings issued by the trial court or the administrative
hearing officer for us to review, rather than suggesting there were never any factual disputes.

        The Board asserted in its brief that, despite Gwaltney’s assertion that no personal
relationship began until after she ceased providing services to Client, “the complaint and
investigation included information indicating that the relationship with the client began while he
was still a patient at her facility and while she was providing him care.” (Appellee brief, p. 7.)
And the Board argued that if that information was correct, the whole declaratory judgment
argument was moot and there was no reason to address whether the challenged portions of 201
KAR 23:080 were constitutional or otherwise valid until a fact-finder could hear evidence and
find when the relationship began.

                                               -18-
             Gwaltney’s response argued that the aforementioned quote from page

7 of the motion to dismiss meant that the Board “acknowledges that this

relationship began after the professional relationship ended.” And she claimed

therein that the administrative complaint did not allege “a simultaneous

professional and romantic relationship.” (R., p. 39.)

              In the Board’s reply to this response, the Board disputed Gwaltney’s

assertion that it had admitted that the personal relationship began after the

professional relationship ended. The Board also asserted therein that Gwaltney’s

vague timeline recollections created a need to resolve some fact issues through the

administrative fact-finding process and suggested that remand to the administrative

agency was in order if the court did not grant the motion to dismiss:

                    [Gwaltney] provides a vague timeline couched in
             murky language such as “mid 2014” and “late 2014” and
             then misstates in her response that the Board
             “acknowledges that this relationship began after the
             professional relationship ended.” This is false. The
             Board’s motion illustrates (in the absence of an
             evidentiary hearing) the impreciseness of [Gwaltney’s]
             fact-recall, yet closeness in proximity of time between
             her sexual relationship and counseling, is “at most” a few
             months. No concession occurred, but the language does
             effectively underscore the speculation and guesswork at
             play that could be resolved through the administrative
             hearing process.

                   This case is fact driven, and in the absence of
             outright dismissal, remand would serve to establish a
             comprehensive record for this Court’s later review and
             benefit.

                                         -19-
(R., p. 81) (footnotes omitted).

             In paragraph 6 of its answer to the trial court complaint, the Board

denied the allegations in paragraph 6 of Gwaltney’s trial court complaint including

the allegation: “The relationship at issue did not occur while the individual was

under the care of, or in a personal relationship with [Gwaltney].” (R., p. 2.) In its

response to Gwaltney’s brief to the trial court, the Board indicated the existence of

a factual dispute about when exactly the personal relationship began. The Board

asserted that evidence would show “Gwaltney made many sexual advances toward

this client, multiple times, to the point of leaving the NeuroRestorative facility with

the client under the pretext of visiting a shopping mall, but instead taking the client

to her home.” (R., p. 129.) The Board argued: “Gwaltney’s carefully crafted

rendition of events wherein she requested reassignment in ‘mid-2014’ but did not

engage in a ‘personal relationship’ with this client until ‘late 2014’ simply did not

pass the smell test.” (R., p. 142.)

             So, the Board requested that the trial court “hold this matter in

abeyance to allow the administrative process to proceed, which would produce

facts dispensing with the need for the Court to entertain Gwaltney’s novel

constitutional claim.” (R., p. 142.) In the alternative, the Board requested an

evidentiary hearing before the trial court to “dispense with the need to rule upon

Gwaltney’s constitutional challenge to existing Kentucky law.” (R., p. 142)

                                         -20-
(quoting Baker v. Fletcher, 204 S.W.3d 589, 597-98 (Ky. 2006)) (“the long-

standing practice of this Court is to refrain from reaching constitutional issues

when other, non-constitutional grounds can be relied upon.”).

             In her reply brief to the trial court, Gwaltney contended that the Board

had not previously claimed “that the romantic relationship between Ms. Gwaltney

and the former patient began during their professional relationship” (R., p. 165),

and argued the “undisputed evidence” showed the two “were in a romantic

relationship some months after the professional relationship ended . . . .” (R., p.

166.) Gwaltney argued that the sole issue before the trial court was whether the

Board exceeded its authority by defining a client as anyone the social worker had

provided services to within the last five years and by providing for discipline of

“practitioners who engage in relationships with former clients.” (Id.)

             The case was submitted for final adjudication to the trial court without

an evidentiary hearing, notwithstanding any factual disputes. The trial court

declined to issue the declaratory judgment and directed that the administrative

hearing process resume.

             Based on our review of the record, resolution of the administrative

complaint against Gwaltney may not hinge on application of 1) the expansive

definition of client, including an individual who received services from the social

worker during the preceding five years, nor on 2) the prohibition against a social


                                         -21-
worker’s having an intimate relationship with a former client. Instead, depending

on the fact-finder’s findings after the presentation of evidence at an administrative

hearing, any discipline might not depend on either of the two provisions.

               Possibly the administrative fact-finder might conclude that the

personal relationship began during the period in which Gwaltney was directly

providing services to Client, for example. See 201 KAR 23:080, Section 1(1)

(unchallenged definition of client as an individual directly receiving services from

a social worker). In that case, the challenged portions of 201 KAR 23:080 might

not even come into play in resolving the administrative complaint.

               As the Board points out, if the fact-finder finds the relationship began

while Client was receiving services from Gwaltney, Gwaltney would not be

injured by application of the prohibition against intimate relationships with former

clients or the expansive definition of a client including one who received the social

worker’s professional services within the past five years. Instead, any discipline

would stem from the unchallenged prohibition against intimate relationships with

current clients (under the unchallenged definition of clients as those currently

receiving a social worker’s professional services).9


9
 If on the other hand, any discipline imposed does stem from application of the prohibition
against relationships with former clients or from application of the expansive definition of clients
as including those who received services during the preceding five years, nothing in this Opinion
should be taken to prevent Gwaltney from again challenging the constitutionality of these
provisions.



                                               -22-
              In short, the record before us indicates a factual dispute about when

Gwaltney’s relationship with Client began – which has not yet been resolved by a

fact-finder following an evidentiary hearing. The Board states its intention to

proceed with an administrative hearing even if we strike down the expansive

definition of client (including those who received services during the last five

years) – as the Board believes that evidence supports a finding that the romantic

relationship arose before Gwaltney’s rendition of professional services ended:

              If the Court rules that the definition of “client” exceeds
              the bounds of the Board’s statutory mandate, the Board
              will still proceed with an administrative hearing based
              upon the fact that Ms. Gwaltney’s relationship occurred
              when the client was receiving services, and the parties
              may be right back before the Court on an “as applied”
              challenge.

(Appellee brief, p. 17.)10

              Despite the Board’s characterization of “Ms. Gwaltney’s relationship

occur[ing] when the client was receiving services” as a “fact” and Gwaltney’s

insistence that the relationship at issue indisputably occurred after her professional

relationship with Client ceased, there is clearly a factual dispute on this matter.

We express no opinion on how this factual dispute should ultimately be resolved




10
  See also Appellee brief, p. 11 (the Board was alleging the relationship began when Client was
under Gwaltney’s care, so the Board would proceed with administrative hearing even if this
Court determined that the Board could not validly define a client to include individuals who had
received services within the last five years).

                                              -23-
but expect that the administrative fact-finder will approach the question with an

open, unbiased mind and make factual findings based solely on the evidence

presented. See KRS 13B.090(1) (“In an administrative hearing, findings of fact

shall be based exclusively on the evidence on the record.”).

              Depending on the factual findings regarding when the relationship at

issue began, resolution of the administrative complaint may not depend on

application of the challenged regulatory provisions. And aforementioned

precedent expresses a preference against ruling on constitutional challenges unless

and until it is necessary. So, we conclude that the trial court did not commit

reversible error in declining to reach the constitutional challenge at the present

juncture—especially given its authority to decline to issue declaratory judgments

in some circumstances pursuant to KRS 418.065. Thus, we affirm.

              In sum, we discern no reversible error in the trial court’s declining to

issue a declaratory judgment on the constitutional challenge for the reasons stated

herein. We express no opinion on the merits of the constitutional challenge or the

issue of whether the challenged portions of 201 KAR 23:080 exceed the agency’s

regulatory authority – though we generally recognize the Board’s authority to

promulgate regulations including one setting forth an ethical code of conduct.11


11
  However, we express no opinion regarding whether specific provisions in the Ethical Code of
Conduct in 201 KAR 23:080 otherwise exceed any constitutional, statutory, or other limitations
on the Board’s powers.

                                             -24-
Furthermore, any other arguments raised in the briefs which are not discussed

herein have been determined to lack merit or relevancy to resolving this appeal.

                                 CONCLUSION

            For the reasons stated herein, we AFFIRM the trial court’s judgment.

            ALL CONCUR.



BRIEFS FOR APPELLANT:                     BRIEF FOR APPELLEE:

Sean Ragland                              Nicole S. Bearse
Colleen O. Davis                          Frankfort, Kentucky
Louisville, Kentucky




                                       -25-